Citation Nr: 1635212	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure.

4.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected disability.

6.  Entitlement to a disability rating in excess of 20 percent for a left knee injury with post-operative medial meniscus resection (left knee injury).

7.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee.

8.  Entitlement to an initial compensable disability rating for a residual scar of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006, September 2013, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In an October 2009 decision, the Board denied service connection for a right knee disability, to include as secondary to service-connected disability.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted an August 2010 Joint Motion for Remand, vacating the October 2009 Board decision and remanding the matter for compliance with the instructions in the Joint Motion.  After the claim was returned to the Board, it was remanded in April 2011, June 2012, and March 2013.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for hypertension and entitlement to increased disability ratings for a left knee injury and degenerative changes of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence is at least in relative equipoise as to whether the Veteran's right knee osteoarthritis is causally related to his service-connected left knee, ankle, and bilateral foot disabilities.

2.  The probative evidence is at least in relative equipoise as to whether the Veteran's chronic lumbar strain with left lumbar radiculopathy is causally related to his service-connected left knee, ankle, and bilateral foot disabilities.

3.  The probative, competent evidence is against a finding that the Veteran's residuals of prostate cancer are related to service.

4.  The probative, competent evidence is against a finding that the Veteran's diabetes is related to service.

5.  Throughout the pendency of the appeal, the Veteran's left knee residual scar has been manifested by pain, but is not unstable and is less than six square inches in area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for chronic lumbar strain with left lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310.

3.  The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for a 10 percent disability rating, but no higher, for the Veteran's left knee residual scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and   assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claims for entitlement to service connection for a right knee disability and a low back disability are granted in full herein, no further discussion of the duties to notify or assist is necessary with respect to these claims.  The Veteran's claim of entitlement to a compensable initial disability rating for a left residual scar stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the claims for entitlement to service connection for residuals of prostate cancer and diabetes, the Veteran was not sent a notice letter prior to denial of the claims by rating decision dated September 2013.  However, in August 2014, prior to the readjudication of the aforementioned claims in a Statement of the Case dated October 2015 and a Supplemental Statement of the Case dated January 2016, the Veteran was sent a comprehensive letter detailing his duties and VA's duty for obtaining evidence.  Accordingly, the duty to notify is satisfied.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and various post-service medical records are on file.  A VA examination was also conducted with respect to the Veteran's left knee residual scar.

The Board notes that VA examinations and nexus opinions have not been obtained concerning the Veteran's claims for entitlement to service connection for diabetes and residuals of prostate cancer.  However, there is no competent evidence that these disabilities arose in or are related to service.  The only evidence suggesting a relationship is the unsupported lay assertion of the Veteran that he was exposed to herbicides.  As the Board finds the evidence is against a finding that the Veteran was exposed to herbicides, no competent evidence of a nexus to service remains and a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").    

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
  
II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a. Service Connection - General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

		i.  Right Knee and Low Back Disabilities

The Veteran asserts that he has developed right knee and low back disabilities as a result of an altered gait due primarily to his service-connected left knee disabilities, as well as his service-connected bilateral foot and left ankle disabilities.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to these disabilities. 

The record reflects diagnoses of right knee and back disabilities.  Accordingly, the Board finds that current disabilities have been established, and the remaining question is whether they are caused or aggravated by the service-connected disabilities.

In that regard, there are conflicting medical opinions.  Primarily, the Board notes that February 2005 and October 2011 VA opinions with respect to the Veteran's right knee have previously been deemed inadequate by the Board and, as such, will be afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

With respect to the Veteran's right knee, in July 2012 a VA examiner diagnosed right knee degenerative joint disease (DJD ) and opined that it was less likely than not proximately due to or the result of the Veteran's service-connected left knee disabilities.  The examiner indicated that there was no medical literature to support the contention that a left knee meniscectomy or DJD could cause or aggravate right knee DJD.  Further, the examiner noted that, while the Veteran used a cane and his gait was slow, it was nonantalgic, indicating no biomechanical abnormality of gait.  The examiner opined that the Veteran's right knee DJD was instead what would be expected based on age alone.  The Veteran again underwent VA knee examination in May 2013, at which time the examiner noted that a review of orthopedic literature failed to find that a condition of the feet could be an etiologic factor in the development of a condition of the knee.  

With respect to the Veteran's low back, in September 2013 a VA examiner diagnosed degenerative disc disease and opined that it was not secondary to the service-connected left knee disabilities.  In support of the opinion, the examiner noted that there was nothing in currently accepted, peer-reviewed, credible and authoritative orthopedic literature that would demonstrate that an intrinsic knee condition, with or without altered gait, would cause intrinsic conditions of the spine.

Conversely, throughout the pendency of the appeal the Veteran has submitted several statements from his private care providers, Dr. B.C., and Dr. R.S., an orthopedist.  Unlike the July 2012 VA examiner, Dr. B.C. and Dr. R.S. have repeatedly asserted that the Veteran has an altered gait due to his service-connected left knee disability.  In November 2006, Dr. B.C. noted that the Veteran has continuously accommodated ambulation to alleviate knee pain.  In February 2008, Dr. B.C. reported that the Veteran's left knee injury has forced him to carry all of his body's weight on his right knee.  In June 2013, Dr. B.C. again noted that the Veteran was forced to accommodate shifting weight between the left and the right, leading to an inability to maintain correct alignment of the lower extremities and proper biomechanics.  Dr. B.C. opined that this would progressively cause lower back pain and DJD.  In September 2014, Dr. R.S. noted a "robotic antalgic gait," and opined that the Veteran's right knee condition, diagnosed as osteoarthritis, was directly causatively related and consequential to his left knee osteoarthritic problem.  Dr. R.S. further opined that the Veteran's low back complaints, diagnosed as chronic lumbar strain with left lumbar radiculopathy, were directly causatively related and consequential to the severe limp that the Veteran had experienced for the past 30 years.

The Board has considered the medical evidence, including significant evidence of an antalgic gait due primarily to the Veteran's left knee pain, as well as due to his service-connected foot and ankle disabilities.  The Board has also considered the competent lay statements of the Veteran that he has had to shift his weight to accommodate for his service-connected left knee disabilities and that his right knee and low back disabilities had onset as his left knee disabilities worsened.  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Weighing the evidence, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's right knee osteoarthritis and lumbar strain with left lumbar radiculopathy are causally related to his service-connected left knee, foot, and ankle disabilities and the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, the benefit of the doubt rule will be applied, and service connection for right knee osteoarthritis and lumbar strain with left lumbar radiculopathy is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.



		ii.  Residuals of Prostate Cancer and Diabetes

The Veteran has asserted that he has diabetes and residuals of prostate cancer as a result of herbicide exposure during active duty.  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes and prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

Preliminarily, the Board observes that VA treatment records reflect diagnoses of diabetes and residuals of prostate cancer during the pendency of the appeal.  As such, the Board finds the Veteran has established present disabilities for the purpose of service connection.  Additionally, diabetes mellitus and prostate cancer are enumerated by 38 C.F.R. § 3.309(e) as diseases presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has not asserted, and the record does not reflect, that he ever had service in the Republic of Vietnam. Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.  While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides the Veteran has reported that that he was exposed to herbicides in Germany through service members returning from the Republic of Vietnam, particularly through laundry. 

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to hazardous chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record does not contain any evidence, other than his own assertions, that the Veteran was exposed to herbicides.  While the Veteran is competent to describe what he experienced and witnessed in service, the evidence does not support the contention that the Veteran was exposed to herbicides during service.  Furthermore, the Veteran's service treatment and personnel records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  The Board further notes that in January 2016 the RO made a formal finding as to the lack of information to verify any exposure to herbicides.  As such, the Board finds that the probative, competent evidence does not demonstrate that the Veteran was exposed to herbicides during active duty.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claims on a theory of direct entitlement to service connection for the Veteran's diabetes and residuals of prostate cancer.

As discussed, the Veteran has been diagnosed with diabetes and residuals of prostate cancer.  As such, the current disability requirement has been satisfied.  However, there is no competent evidence suggesting that diabetes or prostate cancer is linked to the Veteran's service by any means.  The Board has already concluded that the Veteran was not exposed to herbicides in service, and the evidence does not support a finding that the Veteran's diabetes or prostate cancer were caused by or otherwise began during service.  Relevant examination at separation from service in 1966 was normal and the Veteran did not endorse any relevant symptoms on a contemporaneous report of medical history.  

Furthermore, while diabetes and malignant tumors are considered chronic diseases under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes or malignant tumors nor has the Veteran alleged experiencing symptoms of diabetes or malignant tumors during service or within one year of separation.  As such, the Board finds that continuity of symptomatology has not been established, nor did the Veteran's diabetes or a malignant tumor manifest to a compensable degree within one year of separation.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes and prostate cancer were caused by or began during service.  As such, the Veteran's claims for entitlement to service connection for diabetes and for residuals of prostate cancer must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

	B.  Increased Rating - Left Knee Residual Scar

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left knee residual scar is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides only that disabling effects of scars not provided for by other diagnostic codes related to scars should be evaluated under an appropriate diagnostic code.  

Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118.  Diagnostic Codes 7801 and 7802 provide for assignment of disability evaluations on the basis of surface area of the affected scars, with compensable evaluations available only for scars measuring at least six square inches in area.  Id.

The Veteran underwent VA examination with respect to his left knee in December 2014, at which time the examiner noted a scar of less than six square inches in total area which was not painful and/or unstable.  During his June 2016 hearing, however, the Veteran testified that the surgical scar was in fact painful.  He reported that the scar was painful to the touch, particularly with pressure from his clothes or knee brace.  

As there is no other competent evidence of record regarding the Veteran's left knee scar, the Board finds that, resolving the benefit of the doubt in the Veteran's favor, a 10 percent disability rating is warranted throughout the period on appeal under Diagnostic Code 7804 based on the Veteran's reports of pain.  The evidence does not, however, reflect that a rating in excess of 10 percent is warranted at any point.  There is no indication that the Veteran had more than two left knee scars, or that the scar was unstable in addition to being painful.  Furthermore, the evidence does not reflect that the scar was more than six inches in area.  Accordingly, a rating of 10 percent, but no higher, is warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and higher ratings require additional or more severe symptoms than currently shown by the evidence.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, the evidence does not indicate that the Veteran's left knee residual scar causes marked interference with employment or has required hospitalization.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's left knee residual scar in conjunction with any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability is part of an increased rating claim when such claim is  raised by the record.  Here, as the Veteran has not alleged that he is unemployable as a result of his left knee residual scar, no action under Rice is necessary.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is in favor of the assignment of a disability rating of 10 percent, but no higher, throughout the pendency of the appeal.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7804-7805; Gilbert, 1 Vet. App. 49.





      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for right knee osteoarthritis is granted.
	
Entitlement to service connection for chronic lumbar strain with left lumbar radiculopathy is granted.

Entitlement to service connection for diabetes, to include as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure, is denied.
Entitlement to a 10 percent initial disability rating, but no higher, for left knee residual scar is granted.


REMAND

I.  Service Connection - Hypertension

The Veteran has alleged that he has hypertension which is either directly related to service or which has been caused or permanently worsened by his service-connected disabilities.  The Veteran testified during his June 2016 hearing that Dr. B.C. indicated that chronic pain from his service-connected disabilities may have caused or aggravated his hypertension.  Treatment records in evidence from 
Dr. B.C. do not contain such an opinion; however, they do not appear to be complete and are mostly related to the Veteran's orthopedic disabilities.  As a VA examination has not been obtained, the Board finds remand is warranted in order to obtain a VA examination and opinion prior to the adjudication of this claim, and so that the Veteran may identify relevant outstanding treatment records, to include from Dr. B.C.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 
38 U.S.C.A. § 5103A(c).


II.  Increased Ratings - Left Knee

The Veteran has also asserted that his service-connected left knee disabilities are more severe than the currently-assigned disability ratings reflect.  Upon review, the Board finds that the VA examinations of record are insufficient for determining the proper disability ratings based on the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 (2015) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, as neither knee is "undamaged," range of motion measurements for the opposite joint are not necessary.  However, the examinations of record do not meet the remaining requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since January 2016.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Dr. B.C. and Dr. R.S.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any such records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his left knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left knee should be reported. 

Range of motion testing should be undertaken for the left knee.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the knee throughout the pendency of the appeal.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

4.  Schedule the Veteran for a VA hypertension examination to obtain an opinion as to whether the Veteran's hypertension is related to his service or is secondary to chronic pain from his service-connected disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that hypertension arose in service or is causally related to service.  In that regard, the examiner is reminded that the Veteran has not been found to have been exposed to herbicides in service.

If hypertension is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that hypertension was (i) caused by; or (2) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected disabilities, to include as due to chronic pain stemming from such disabilities.  If the examiner finds hypertension has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disabilities. 

A rationale must be provided for any opinion expressed.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


